DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third battery string must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantailly” in claims 1, 4, 8, 14 and subsequent dependent claims is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claims 1, 4, 8, 14 and subsequent dependent claims the limitation “substantially equal to” is not defined by the claim and the specification of the application does not provide a standard for ascertaining the requisite degree and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0033793 (Takeda).

Regarding claim 1, Takeda teaches an electrical distribution system (Fig. 1 shows battery system) comprising: 
a first battery string having a first operating voltage (Fig. 1 shows battery 1A having a first operating voltage which is the number of times a cell voltage of cells A11-A1n) [0032-0033]; 
a second battery string having a second operating voltage (Fig. 1 shows battery 1B having a second operating voltage which is the number of times a cell voltage of the cells B11-1m) [0032-0033], the second battery string being electrically coupled to the first battery string to generate a total output voltage substantially equal to or greater than the sum of the first operating voltage and the second operating voltage (Fig. 1 shows battery 1B ie. second battery string being electrically coupled to battery 1A ie. first battery string to generate a total output voltage substantially equal to or greater than the sum of the operating voltage of the battery blocks 1A and 1B ie. first and second operating voltages respectively) [0033-0036, 0041-0046, 0050-0051]; and
 a hybrid load configured to operate at any of the first operating voltage, the second operating voltage, or the total output voltage (Fig. 1 shows load 6 configured to operate at any of the operating voltages of the batteries 1A, 1B or the total output voltage) [0033, 0046].


Regarding claim 4, Takeda teaches wherein the first operating voltage is substantially equal to the second operating voltage (operating voltage of the battery 1A is substantially equal to the operating voltage of the battery 1B) [0033-0035, 0041-0046].

Regarding claim 7, Takeda teaches wherein the electrical distribution system comprises a plurality of hybrid loads (Fig. 1 shows load 6 and grid 7 as a plurality of hybrid loads).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0033793 (Takeda) in view of US 2021/0206275 (Mahmoud). 

Regarding claim 2, Takeda does not teach wherein the hybrid load is an ADAS.
	However, Mahmoud teaches wherein the hybrid load is an ADAS (Fig. 2 shows ADAS 2 as a load which receives power from batteries 13 and 18) [0048-0050].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the hybrid load as an ADAS as taught by Mahmoud in order to ensure that efficient and continuous power supply is maintained to the hybrid load of Takeda in the form of ADAS. 


Regarding claim 8, Takeda teaches a method of operating an electrical system (Fig. 1 shows battery system), the method comprising: 
providing a first battery string having a first operating voltage (Fig. 1 shows battery 1A having a first operating voltage which is the number of times a cell voltage of cells A11-A1n) [0032-0033]; 
providing a second battery string having a second operating voltage (Fig. 1 shows battery 1B having a second operating voltage which is the number of times a cell voltage of the cells B11-1m) [0032-0033], the second battery string being electrically coupled to the first battery string to generate a total output voltage substantially equal to or greater than the sum of the first operating voltage and the second operating voltage (Fig. 1 shows battery 1B ie. second battery string being electrically coupled to battery 1A ie. first battery string to generate a total output voltage substantially equal to or greater than the sum of the operating voltage of the battery blocks 1A and 1B ie. first and second operating voltages respectively) [0033-0036, 0041-0046, 0050-0051]; 
and 
providing a hybrid load configured to operate at any of the first operating voltage, the second operating voltage, or the total output voltage (Fig. 1 shows load 6 configured to operate at any of the operating voltages of the batteries 1A, 1B or the total output voltage) [0033, 0046].
	However, Takeda does not teach the electrical system for use in a vehicle. 
	However, Mahmoud teaches the electrical system for use in a vehicle [0039-0042]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the electrical system of Takeda to be used in a vehicle as taught by Mahmoud in order to supply power efficiently and continuously to the loads of a vehicle thereby maintaining uninterruptible power supply to the loads. 


Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0033793 (Takeda) in view of US 2005/0242775 (Miyazaki).

Regarding claim 5, Takeda does not teach wherein the total output voltage is equal to the sum of the first operating voltage and the second operating voltage.
	However, Miyazaki teaches wherein the total output voltage is equal to the sum of the first operating voltage and the second operating voltage [0007, 0015-0020, 0023, 0057]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the total output voltage equal to the sum of the first operating voltage and the second operating voltage as taught by Miyazaki in order to extend the lifespan of the battery as well resulting in greater total voltage. 


Regarding claim 6, Takeda does not teach wherein the total operating voltage is equal to the sum of the first operating voltage, the second operating voltage, and a third voltage corresponding to a third battery string.
	However, Mizayaki teaches wherein the total operating voltage is equal to the sum of the first operating voltage, the second operating voltage, and a third voltage corresponding to a third battery string [0007, 0015-0020, 0023, 0057]. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the total operating voltage is equal to the sum of the first operating voltage, the second operating voltage, and a third voltage corresponding to a third battery string as taught by Miyazaki in order to extend the lifespan of the battery as well resulting in greater total voltage. 

8.	Claim(s) 3, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0033793 (Takeda) in view of US 2021/0206275 (Mahmoud) further in view of US 2022/0212655 (Johnson).

Regarding claim 3, Takeda and Mahmoud does not teach wherein the hybrid load is a cooler.
	However, Johnson teaches wherein the hybrid load is a cooler (Fig. 1 shows HVAC compressor 172 which is a cooler and a hybrid load) [0018, 0028]. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the electrical system of Takeda to have a chiller, and wherein the chiller is a hybrid load as taught by Johnson in order to supply power efficiently and continuously to the loads of a vehicle as well as ensuring that the coolant lines carrying coolant would help with mitigating the overheating of the various parts of the vehicle thereby maintaining the temperature of all of the electrical components of the vehicle.

Regarding claim 9, Takeda teaches further comprising providing a cooling system having a plurality of cooling pathways (Fig. 8 shows the cooling system with plurality of cooling pathways) [0057]. 
However, Takeda does not teach wherein the hybrid load is a chiller.
However, Johnson teaches wherein the hybrid load is a chiller (a chiller attached to HVAC compressor 172 as shown in Fig. 1 which is a hybrid load) [0014, 0018, 0028, 0031].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the electrical system of Takeda to have a chiller, and wherein the chiller is a hybrid load as taught by Johnson in order to supply power efficiently and continuously to the loads of a vehicle as well as ensuring that the coolant lines carrying coolant would help with mitigating the overheating of the various parts of the vehicle thereby maintaining the temperature of all of the electrical components of the vehicle.

Regarding claim 10, Takeda teaches further comprising selectively coupling the first operating voltage, the second operating voltage, or the total operating voltage to the hybrid load (Fig. 1 shows switches 2 selectively coupling the battery 1A, 1B thereby selectively coupling the first operating voltage from battery 1A, second operating voltage from battery 1B or total operating voltage to the hybrid load 6) [0033-0037, 0040].

Regarding claim 11, Takeda teaches further comprising selectively routing a coolant through the plurality of cooling pathways (Fig. 8 shows selectively routing air ie. coolant through a plurality of cooling pathways) [0057-0058].

Regarding claim 12, Takeda teaches wherein the selective routing of the coolant comprises routing coolant adjacent to either the first battery string or the second battery string (Fig. 8 shows air ie. coolant having selective routing adjacent to either battery 1A or 1B ie. first battery string or second battery string) [0057-0058].

Regarding claim 13, Takeda teaches wherein the selective routing of the coolant is based upon the location of a detected thermal event in either of the first battery string or the second battery string (battery 1B is arranged to be cooled as it is detected there is a thermal event and the selective routing of the upstream of cooling air flow around the battery is arranged accordingly) [0057-0058].

Claim(s) 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0033793 (Takeda) in view of US 2022/0212655 (Johnson). 


Regarding claim 14, Takeda teaches a system (Fig. 1 shows battery system) comprising: 
a battery system (Fig. 1 shows battery system) including:
 a first battery string having a first operating voltage (Fig. 1 shows battery 1A having a first operating voltage which is the number of times a cell voltage of cells A11-A1n) [0032-0033]; 
 and 
a second battery string having a second operating voltage (Fig. 1 shows battery 1B having a second operating voltage which is the number of times a cell voltage of the cells B11-1m) [0032-0033], the second battery string being electrically coupled to the first battery string to generate a total output voltage substantially equal to or greater than the sum of the first operating voltage and the second operating voltage (Fig. 1 shows battery 1B ie. second battery string being electrically coupled to battery 1A ie. first battery string to generate a total output voltage substantially equal to or greater than the sum of the operating voltage of the battery blocks 1A and 1B ie. first and second operating voltages respectively) [0033-0036, 0041-0046, 0050-0051];
 a plurality of hybrid loads each configured to operate at any of the first operating voltage, the second operating voltage, or the total output voltage (Fig. 1 shows load 6 configured to operate at any of the operating voltages of the batteries 1A, 1B or the total output voltage) [0033, 0046]; and
 a cooling system (Fig. 8 shows a cooling system) [0057-0058]. 
However, Takeda does not teach the electrical system for use in a vehicle; 
 a plurality of coolant tubes and a chiller, and wherein the chiller is a hybrid load.
However, Johnson teaches the electrical system for use in a vehicle (Fig. 1 shows the electrical system for use in a vehicle) [0018]; a plurality of coolant tubes and a chiller, and wherein the chiller is a hybrid load (a plurality of coolant lines comprises the cooling system and a chiller attached to HVAC compressor 172 as shown in Fig. 1 which is a hybrid load) [0014, 0018, 0028, 0031].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the electrical system of Takeda to be used in a vehicle as well as a plurality of coolant tubes and a chiller, and wherein the chiller is a hybrid load as taught by Johnson in order to supply power efficiently and continuously to the loads of a vehicle as well as ensuring that the coolant lines carrying coolant would help with mitigating the overheating of the various parts of the vehicle thereby maintaining the temperature of all of the electrical components of the vehicle.

Regarding claim 16, Takeda teaches wherein the first operating voltage is substantially equal to the second operating voltage (operating voltage of the battery 1A is substantially equal to the operating voltage of the battery 1B) [0033-0035, 0041-0046].

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0033793 (Takeda) in view of US 2022/0212655 (Johnson) further in view of US 2021/0206275 (Mahmoud). 

Regarding claim 15, Takeda and Johnson does not teach wherein one of the plurality of hybrid loads is an ADAS.
	However, Mahmoud teaches wherein one of the plurality of hybrid loads is an ADAS (Fig. 2 shows ADAS 2 as a load which receives power from batteries 13 and 18) [0048-0050].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the hybrid load as an ADAS as taught by Mahmoud in order to ensure that efficient and continuous power supply is maintained to the hybrid load of Takeda in the form of ADAS. 

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0033793 (Takeda) in view of US 2022/0212655 (Johnson) further in view of US 2005/0242775 (Miyazaki). 


Regarding claim 17, Takeda and Johnson does not teach wherein the total output voltage is equal to the sum of the first operating voltage and the second operating voltage.
	However, Miyazaki teaches wherein the total output voltage is equal to the sum of the first operating voltage and the second operating voltage [0007, 0015-0020, 0023, 0057]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the total output voltage equal to the sum of the first operating voltage and the second operating voltage as taught by Miyazaki in order to extend the lifespan of the battery as well resulting in greater total voltage. 


Regarding claim 18, Takeda and Johnson does not teach wherein the total operating voltage is equal to the sum of the first operating voltage, the second operating voltage, and a third voltage corresponding to a third battery string.
	However, Mizayaki teaches wherein the total operating voltage is equal to the sum of the first operating voltage, the second operating voltage, and a third voltage corresponding to a third battery string [0007, 0015-0020, 0023, 0057]. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the total operating voltage is equal to the sum of the first operating voltage, the second operating voltage, and a third voltage corresponding to a third battery string as taught by Miyazaki in order to extend the lifespan of the battery as well resulting in greater total voltage. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836